On Application por Rehearing.
Poché, J.
In defendant’s brief in support of his application for rehearing, we find the following language :
“As it appears from the opinion rendered in this cause that your Honors have not read the brief filed for the defendant, and that the oral argument of defendant’s counsel has escaped your recollection, we trust that you will pardon us for troubling you with a petition for a rehearing.”
1st. That we did not, and could not, read his brief, is easily explained by the fact that he had filed no brief in time for our consideration in disposing of the cause. The following facts appear from the records of the Court:
The case was submitted on the 19th of February, with leave to defendant to file his brief by the 23d of that month. After the expiration of that delay, no brief having as yet been filed by defendant, the transcript was handed in by the clerk for action by the Court. The case was decided on the 7th of March, and defendant’s brief was handed to the clerk on the 24th only, fully six days after the filing of his brief for rehearing now under consideration.
2d. The oral argument of his counsel, which had been listened to with earnest attention and interest, had not escaped our recollection, but fell short of the intended effect, which was to induce us to review two decisions which had been considered as erroneous by our immediate
*587predecessors (in 29 An. 663), whose conclusions had been reaffirmed by ourselves in Tugwell vs. Tugwell, 32 An. 849; and which decisions we then considered, and now declare, to be formally and finally overruled. We refer to the cases of Phelan vs. Ax, 25 An. 379, and Daniel vs. Ivy, 26 An. 639.
In'view of the confident earnestness with which defendant urges-a reversal of our decree, and of the fact that his brief on the merits of: the case reached us only a few days ago, we have given our serious and-patient attention to his reasoning in both briefs, and have carefully examined all the authorities on which he relies; but considering that the-correct principles on this important question of our jurisprudence are announced in the early decisions of this Court, as interpreted in the two-cases of 29 An. 663, and 32 An. 849, we are constrained to adhere to our previous rulings, and to conclude that a rehearing should be denied.